NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ENHANCED SECURITY RESEARCH, LLC,
Plain,tiff-Appellant,
V. _
CISCO SYSTEMS, INC.,
CI'IECK POINT SOFTWARE TECHNOLOGIES,
LTD., CHECK POINT SOFTWARE TECHNOLOGIES
INC., 3COM CORPORATION, _
AND FORTINET, INC.,
Defendants-Appellees,
AND
INTERNATIONAL BUSINESS MACHINES
CORPORATION,
NOKIA CORPORATION, AND NOKIA INC.,
Defendants-Appellees,
AND
SONICWALL, INC.,
Defendant-Appellee,
AND
SOURCEFIRE, INC., _
Defendant~Appellee,
AND
JUNIPER NETWORKS, INC.,
Defenclant-Appellee.

ENHANCED SECURITY V. CISCO SYSTEMS 2
2010-1436, -1437
Appeals from the United States District Court for the
District of Delaware in case nos. 09-CV-0390 and 09-CV-
0871, Judge J0seph J. Farnan, Jr.
ON MOTION
ORDER
Enhanced Security Research, LLC (ESR) moves with-
out opposition to consolidate the above-captioned appeals
ESR also moves without opposition to remove Security
Research Holdings, LLC from the caption
The Court construes ESR’s corrected opening brief in
2010-1436 as the opening brief for both consolidated ap-
peals.
Accordingly,
IT lS ORDERED THAT2
(1) The motions are granted The revised official cap-
tion is reflected above
(2) The appellees shall file their briefs within 40 days
from the date of filing of this order.
FOR TI-IE COURT
UCT 26 2010
/s/ J an Horbaly
Date J an Horbaly
Clerk
"sstfSf,l%s.?:"
U@T 35 2010
JAN HORBALY
CLERK

3
cc'
S
ENHANCED SECURITY V. CISCO SYSTEMS
Sara A. Poulos, Esq.
Henry B. Gutman, Esq.
EdWard John Defranco, Esq.
Stefani E. Shanberg, Esq.
Holmes J. Hawkins, lIl, Esq.
Daryl L. Joseffer, Esq.
Colby B. Springer, Esq.
Alexander J. Hadjis, Esq.
Jonathan S. Kagan, Esq.